IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-20186
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

EDWARDO GONZALEZ-RAMIREZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-543-1
                       --------------------
                         November 20, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Edwardo Gonzalez-Ramirez has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Gonzalez-Ramirez did

not file a response to counsel’s motion to withdraw.    Our

independent review of counsel’s brief and the record discloses no

nonfrivolous appellate issue.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.